Carl Adams, relator, is seeking a writ of mandamus to compel respondent, Judge Kenneth R. Callahan, to issue a ruling on a Motion for New Trial filed in C.P. Case No. CR-218509 "over six months" ago. Respondent moved to dismiss the petition as moot and attached a file-stamped, certified copy of a journal entry wherein respondent denied relator's motion on July 26, 1999. This action is thus moot. A writ of mandamus cannot be issued to compel an act already performed. State ex rel. Jerningham v.Cuyahoga County Court of Common Pleas (1996), 74 Ohio St. 3d 278,658 N.E.2d 723. Accordingly, respondent's motion to dismiss is granted.
Case dismissed. Costs to respondent.
ANN DYKE, J. CONCURS.
                             __________________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE